July 15, 1916. The opinion of the Court was delivered by
This is an appeal by the defendant, P.V. Mikell, from an order striking out certain allegations of his answer, on the ground of irrelevancy; also from an order referring all issues of law and fact to the master.
The action is to foreclose a mortgage on a certain lot of land, executed by the defendant, L.B. Owens, in favor of the plaintiff. Subsequently the defendant, L.B. Owens, conveyed the lot to the defendants, T.F. Dial and O.P. Loyal. They conveyed to the defendant, H.A. Taylor. He conveyed to the defendant, H.N. Edmunds, and he conveyed to the defendant, P.V. Mikell. When the lot was conveyed to said parties, each of them thereupon, in consideration of the conveyance to him, assumed and agreed to pay the indebtedness secured by said mortgage. The complaint alleges that all rents, issues, and profits of the mortgaged premises accruing or falling due after the service of a summons, in an action of foreclosure thereon, were assigned, set over, and transferred to the holder of the said mortgage. The plaintiff prays for relief, as follows: That a receiver be appointed to take charge of the mortgaged premises, and to collect the rents and profits, accruing or falling due, during the pendency of this action; that the amount due under the mortgage may be ascertained; that the plaintiff recover judgment against the defendant, L.B. Owens, and the other defendant, to whom, in turn, the lot was conveyed as aforesaid; that the rank and priority of the several liens, affecting said mortgaged premises, be ascertained. The defendant, P.V. Mikell, prays "judgment for a rescission and cancellation of said conveyance, and of the mortgages alleged to have been given by him, and of the alleged contract or assumption of indebtedness by him," etc.
The following statement appears in the record:
"The defendants, Guaranty Trust Company of South Carolina, L.B. Owens, H.T. Bouchier, H.A. Taylor, T.F. Dial, and O.P. Loyal, each filed and served separate answers in the cause, setting up an interest they held in the premises, *Page 284 
and alleging that the defendant, Mikell, had assumed the payment of obligations incurred by them, or due to them, respectively. The defendant, Edmunds, also filed and served an answer to the amended answer, reserving his rights under his motion to strike out. The defendants, Black  Coulter, also filed an answer, setting up their interest in the premises, and assumption of their liabilities and all liabilities due to them by defendant, Mikell. The defendants, Guaranty Trust Company of South Carolina, H.T. Bouchier, H.A. Taylor, and Black  Coulter Company, each in their answers, claimed junior mortgages covering the premises described in the complaint, and asked foreclosure of same in this action."
We will consider first whether there was error on the part of his Honor, the presiding Judge, in referring all issues — both of law and of fact to the master. Section 331 of the Code is as follows:
"Where the parties do not consent, the Court may, except where the investigation will require the decision of difficult questions of law, direct a reference in the following cases:
"1. Where the trial of an issue of fact shall require the examination of a long account on either side; in which case the referee may be directed to hear and decide the whole issue, or to report upon any specific question of fact, involved therein; or,
"2. Where the taking of an account shall be necessary, for the information of the Court, before judgment, or for carrying a judgment or order into effect."
The rule is thus stated in Bouland v. Carpin, 27 S.C. 235,3 S.E. 219:
"It will be observed that the provision of the Code is permissive merely, not mandatory, and, therefore, neither party has the legal right to demand a reference of all the issues to the master, but it is a matter addressed somewhat to the discretion of the Court. The Judge to whom the motion is submitted must determine whether the case is such as to *Page 285 
warrant such a reference; and this he may determine, either from an inspection of the pleadings or from affidavits submitted as to the nature of the case and the necessity for a long account, and whether `the investigation will require the decision of difficult questions of law.'"
The Court uses the following language in Ferguson v.Harrison, 34 S.C. 169, 13 S.E. 332:
"It is contended that a Circuit Judge has no right to order a reference of any case to the master or referee without the consent of the parties, except in two specified cases; * * * and it is insisted that no such accounting was necessary in this case. Whether such was the fact was a matter necessarily to be determined by the Circuit Judge, in the first instance at least; and, if necessary, we would assume, in the absence of any evidence to the contrary, that the Circuit Judge had before him enough to satisfy him of that fact."
In the case of Beall v. Weston, 83 S.C. 491,65 S.E. 823, the rule is thus stated:
"The cause was one in equity, involving the establishment of a number of claims, and the amounts due thereon, after all proper credits and the establishment of liens upon the property and their respective priorities. Under section 293 (now 331) of the Code of Procedure, the Court may order a reference, without consent, where the trial involves a long account on either side, or where the taking of an account shall be necessary for the information of the Court. The issues were such as to involve the `taking of an account' of claims and credits thereon, and to authorize a compulsory reference of issues under section 293 (now 331)."
See, also, Construction Co. v. Manufacturing Co., 78 S.C. 169,58 S.E. 765; Windham v. Howell, 78 S.C. 196,59 S.E. 852; Williams v. Newton, 84 S.C. 98,65 S.E. 959; Mobley v. McLucas, 99 S.E. 986.
When a motion is made in an equity case to refer all issues, the first question to be determined is whether the *Page 286 
investigation will require the decision of difficult questions of law, as it has been decided that even in an equity case the Circuit Judge has no power, without the consent of the parties, to refer the issues to a master for trial, unless the case falls under subdivision (1), (2), or (3) of section 331 of the Code. Green v. McCarter,64 S.C. 290, 42 S.E. 157.
The appellant has failed to make it appear that the discretionary power of the Circuit Judge was erroneously exercised in concluding that the reference would not require the decision of difficult questions of law.
Having reached this conclusion, we proceed to the consideration of the question whether there was error in concluding, that the taking of an account was necessary for the information of the Court. It is only necessary to refer to the foregoing facts and authorities to show that the exceptions assigning error in this respect cannot be sustained.
It is unnecessary to consider the question whether the reference would require the examination of a long account on either side, under subdivision 1, section 331.
Appeal dismissed.
A petition for rehearing having been filed the following order was made.